Title: To George Washington from Pierce Butler, 7 October 1795
From: Butler, Pierce
To: Washington, George


          
            Sir
            Philladelphia October the 7th 1795
          
          By the death of Mr Edward Blake the Place of Commissioner of the Light House of Charleston becomes vacant—Alow me Sir, to recommend to You Mr James Le Motte, a Gentleman every way worthy of, and qualified for the Station, to Suceed Mr Blake. I have the honor to be with great respect Sir, Yr Most Obedt Servt
          
            P. Butler
          
        